EXHIBIT 10.88
Specimen Draft
For Use of Counsel Only
Diodes Incorporated
Deferred Compensation Plan
Effective January 1, 2007
As Amended and Restated
December 22, 2008

 



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

         
Article I
       
Establishment and Purpose
    1  
 
       
Article II
       
Definitions
    1  
 
       
Article III
       
Eligibility and Participation
    8  
 
       
Article IV
       
Deferral Elections
    9  
 
       
Article V
       
Modifications to Payment Schedules
    11  
 
       
Article VI
       
Company Contributions
    12  
 
       
Article VII
       
Valuation of Account Balances; Investments
    13  
 
       
Article VIII
       
Distribution and Withdrawals
    14  
 
       
Article IX
       
Administration
    18  
 
       
Article X
       
Amendment and Termination
    19  
 
       
Article XI
       
Informal Funding
    21  
 
       
Article XII
       
Claims
    21  
 
       
Article XIII
       
General Conditions
    28  

1



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan
Article I
Establishment and Purpose
Diodes Incorporated (the “Company”) hereby adopts the Diodes Incorporated
Deferred Compensation Plan (the “Plan”). This Plan is effective for Deferrals
and Company Contributions on and after the Plan’s Effective Date.
The purpose of the Plan is to attract and retain key employees by providing each
Participant with an opportunity to defer receipt of a portion of their salary,
bonus, and other specified compensation. The Plan is not intended to meet the
qualification requirements of Code Section 401(a), but is intended to meet the
requirements of Code Section 409A. The Plan is intended to be an unfunded
arrangement for eligible employees who are part of a select group of management
or highly compensated employees of the Company within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
Article II
Definitions

2.1   Account. Account means a bookkeeping account maintained by the Plan
Administrator to record the Company’s payment obligation to a Participant as
determined under the terms of the Plan. The Plan Administrator may maintain an
Account to record the total obligation to a Participant and component Accounts
to reflect amounts payable at different times and in different forms pursuant to
the terms of a Participant’s Deferral Election. Reference to an Account means
any such Account established by the Plan Administrator, as the context requires.
Accounts are intended to constitute unfunded obligations of the Company within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.   2.2  
Account Balance. Account Balance means, with respect to any Account, the total
amount of the Company’s payment obligation from such Account as of the most
recent Valuation Date.   2.3   Affiliate. Affiliate means a corporation, trade
or business that, together with the Company, is treated as a single employer
under Code Section 414(b) or (c).   2.4   Beneficiary. Beneficiary means a
natural person, estate, or trust designated by a Participant to receive payments
to which a Beneficiary is entitled in accordance with provisions of the Plan.
The Participant’s spouse, if living, otherwise the Participant’s estate, shall
be the Beneficiary if:

  (i)   the Participant has not designated a natural person or trust as
Beneficiary, or     (ii)   all designated Beneficiaries have predeceased the
Participant.

    A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless (i) the Participant designates such person as a Beneficiary
after dissolution of the

Page 1 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

    marriage or (ii) such interest is ordered under a domestic relations order
described in Section 8.10.

2.5   Business Day. A Business Day is each day on which the New York Stock
Exchange is open for business.   2.6   Change in Control. Change in Control
occurs on the date on which there is (i) a change in the ownership of the
Company, (ii) a change in the effective control of the Company or (iii) a change
in the ownership of a substantial portion of the Company’s assets. For purposes
of this Section, a change in ownership of the Company occurs on the date on
which any one person or more than one person acting as a group acquires
ownership of stock of the Company that, together with stock held by such person
or group constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company. A change in the effective control of
the Company occurs on the date on which either (i) a person or more than one
person acting as a group acquires ownership of stock of the Company possessing
35% or more of the total voting power of the stock of the Company or (ii) a
majority of members of the Company’s Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board of Directors prior to the date of
the appointment or election. A change in the ownership of a substantial portion
of assets occurs on the date on which any one person or more than one person
acting as a group acquires assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions.       Reference to the Company under this Section 2.6 also shall
mean Affiliates for whom a Participant is exclusively providing substantially
all of the services he is providing at the time of a Change in Control affecting
such Affiliate.       The determination as to the occurrence of a Change in
Control shall be based on objective facts and in accordance with the
requirements of Code Section 409A.   2.7   Claimant. Claimant means a
Participant or Beneficiary filing a claim under Article XII of this Plan.   2.8
  Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.   2.9   Code Section 409A. Code Section 409A means section 409A of the
Code, and regulations and other guidance issued by the Treasury Department and
Internal Revenue Service thereunder.   2.10   Committee. Committee means the
individuals selected by the Compensation Committee of the Board of Directors of
the Company or the Chief Executive Officer of the Company to administer the
Plan.   2.11   Company. Company means Diodes Incorporated.

Page 2 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan



2.12   Company Contribution. Company Contribution means a credit by the Company
to a Participant’s Account(s) in accordance with the provisions of Article VI of
the Plan. Company Contributions are credited at the sole discretion of the
Company and the fact that a Company Contribution is credited in one year shall
not obligate the Company to continue to make such Company Contribution in
subsequent years.   2.13   Company Stock. Company Stock means phantom shares of
common stock issued by Company.   2.14   Compensation. Compensation means a
Participant’s base salary, bonus, commission, and such other cash or
equity-based compensation (if any) approved by the Committee as Compensation
that may be deferred under this Plan. Compensation shall not include any
compensation that has been previously deferred under this Plan or any other
arrangement subject to Code Section 409A.   2.15   Death Benefit. Death Benefit
means payment to a Participant’s Beneficiary(ies) of all remaining unpaid
Account Balances as provided in Section 8.4 of the Plan.   2.16   Deferral.
Deferral means the credits to a Participant’s Accounts attributable to deferrals
of Compensation described in Treas. Reg. Section 1.409A-1(b)(1) and Earnings on
such amounts as provided in Treas. Reg. Section 1.409A-1(b)(2), except where the
context of the Plan clearly indicates otherwise.   2.17   Deferral Election.
Deferral Election means an agreement between a Participant and the Company
specifying any or all of the following: (i) the amount of each component of
Compensation subject to the Deferral Election; (ii) the investment allocation
described in Section 7.2; and (iii) the Payment Schedule. The Plan Administrator
may permit different deferral amounts for each component of Compensation and may
establish a minimum or maximum deferral amount for each such component. Unless
otherwise specified by the Plan Administrator in the Deferral Election
agreement, Participants may defer up to 80% of their base salary and up to 100%
of other types of Compensation for a Plan Year.       To the extent permissible
under Code Section 409A, the Plan Administrator may reduce a Participant’s
Deferral Election as necessary to permit sufficient non-deferred Compensation
from which the Company may satisfy a Participant’s obligations regarding welfare
plans and from which to satisfy tax withholding obligations, and/or to conform
the Deferral Election and the Plan to applicable law.   2.18   Disability.
Disability means that a Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically-determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, or (ii) is, by reason of
any medically-determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve months, receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Company. The determination of the existence of a

Page 3 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

    Disability shall be made by the Plan Administrator in accordance with Code
Section 409A.

2.19   Disability Benefit. Disability Benefit means a payment by the Company to
a Participant of all remaining unpaid Account Balances in a single lump sum in
the event of such Participant’s Disability.   2.20   Earnings. Earnings means an
adjustment to the value of an Account in accordance with Article VII.   2.21  
Effective Date. Effective Date means January 1, 2007.   2.22   Eligible
Employee. Eligible Employee means a member of a “select group of management or
highly compensated employees” of the Company within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined by the
Committee from time to time in its sole discretion.   2.23   Employee. Employee
means an employee of the Company.   2.24   ERISA. ERISA means the Employee
Retirement Income Security Act of 1974, as amended from time to time.   2.25  
Fiscal Year Compensation. Fiscal Year Compensation means Compensation earned
during one or more consecutive fiscal years of the Company, all of which is paid
after the last day of such fiscal year or years.   2.26   Participant.
Participant means an Eligible Employee who has received notification of his or
her eligibility to defer Compensation under the Plan under Section 3.1 and any
other person with an Account Balance greater than zero, regardless of whether
such individual continues to be an Eligible Employee of the Company. A
Participant’s continued participation in the Plan shall be governed by
Section 3.2 and Section 3.3 of the Plan.   2.27   Payment Schedule. Payment
Schedule means the date as of which payment under the Plan will commence and the
form in which such payment will be made.

  (a)   Retirement Benefit. Except in the case of a Specified Employee, payment
of a Participant’s Retirement Benefit will be made (or will commence) on the
first business day of the month following the month in which a Participant
Retires. Payment will be made in a single lump sum unless the Participant
specifies an alternative form of payment in his first Deferral Election (filed
prior to earning any Company Contribution or obtaining a legally binding right
to Company Contributions to his or her Retirement/Termination Account). A
Participant may also specify an alternative form of payment under Section 5.1.
Alternative forms of payment include (i) a lump sum payment between 0% and 100%
of the Account Balance and (ii) any remaining Account Balance payable in a
series of substantially equal annual installments from two to fifteen years. For
purposes of

Page 4 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

      Article V, (i) each lump sum payment and (ii) each series of substantially
equal installment payments elected by the Participant will be treated as a
single form of payment. If a lump sum equal to less than 100% of the
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.

  (b)   Termination Benefit. Except in the case of a Specified Employee, payment
of a Participant’s Termination Benefit will be made on the first business day of
the month following the month in which a Participant incurs a Separation from
Service that entitles such Participant to a Termination Benefit. Payment will be
made in a single lump sum.     (c)   Specified Date Payments. Payment from a
Participant’s Specified Date Account will be made (or will commence) as of the
first day of the month or year specified under the elections described in
Section 4.4, as modified under Section 5.1. Unless a Participant specifies an
alternative form of payment under Sections 4.4 and 5.1, payment will be made in
a single lump sum. Alternative forms of payment include a series of
substantially equal annual installments payable over two to five years. For
purposes of Article V, a series of installment payments will be treated as a
single form of payment. The time and form of payment upon an earlier Separation
from Service, death, Disability is specified in Section 4.4(b).     (d)   Death
Benefit. Payment to a Participant’s Beneficiary(ies) in the event of death shall
be paid in a single lump sum. Payment will be made as of the first day of the
first month following the Participant’s death.     (e)   Disability Benefit.
Payment due to Disability will be made in a single lump sum as of the first day
of the first month following the Participant’s Disability.

2.28   Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
consecutive months in which the Participant performs services for the Company.
Organizational or individual performance criteria are considered pre-established
if established in writing by not later than ninety (90) days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. Performance-Based Compensation may include payments based on
performance criteria that are not approved by the Board of Directors or by the
stockholders of the Company. Performance-Based Compensation does not include any
amount or portion of any amount that will be paid either regardless of
performance, or based upon a level of performance that is substantially certain
to be met at the time the criteria is established. Performance criteria may be
subjective but must relate to the performance of the Participant, a group of
Employees that includes the Participant or a business unit (which may include
the Company) for which the Participant provides services. The determination that
any subjective performance criteria have been met shall

Page 5 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

    not be made by the Participant or by a family member of the Participant, or
by a person under the supervision of the Participant or a Participant’s family
members where any amount of the compensation of such person is controlled in
whole or in part by the Participant or such family member. Compensation based on
Company Stock may constitute Performance-Based Compensation if it is based
solely on an increase in the value of such stock after the date of grant or
award. The determination of whether Compensation qualifies as “Performance-Based
Compensation” will be made in accordance with Treas. Reg. Section 1.409A-1(e)
and subsequent guidance.

2.29   Plan. Plan means the “Diodes Incorporated Deferred Compensation Plan” as
documented herein and as may be amended from time to time hereafter.   2.30  
Plan Administrator. Plan Administrator means the Committee, or such individuals
appointed by the Committee, acting pursuant to the powers and authority granted
under Section 9.1 of the Plan.   2.31   Plan Year. Plan Year means January 1
through December 31.   2.32   Retire/Retirement. Retire and Retirement means a
voluntary Separation from Service on or after the earlier of: (i) attaining age
60 with at least 20 Years of Service, or (ii) attaining age 65.   2.33  
Retirement Benefit. Retirement Benefit shall mean a payment from a Participant’s
Retirement/Termination Account to such Participant due to such Participant’s
Retirement. Payment of a Retirement Benefit will be made as provided in
Section 8.1(a) of the Plan.   2.34   Retirement/Termination Account.
Retirement/Termination Account means an Account established by the Plan
Administrator to record the amount payable to a Participant due to his or her
Separation from Service.   2.35   Separation from Service. An Employee incurs a
Separation from Service upon termination of employment with the Company and all
Affiliates. The occurrence of a Separation from Service is determined by the
Plan Administrator under the facts and circumstances and in accordance with Code
Section 409A.       A Participant’s absence from work due to military leave,
sick leave, or other bona fide leave of absence (such as temporary employment by
the government) shall not constitute a Separation from Service if the period of
such leave does not exceed six months or such longer period as is provided
either by statute or by contract. If the period of leave exceeds six months and
the Participant’s right to reemployment after such extended leave is not
provided either by statute or by contract, the Participant shall be deemed to
have incurred a Separation from Service on the first day immediately following
such six-month period.       An Employee not described under the preceding leave
of absence provisions is deemed to

Page 6 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

    have incurred a Separation from Service if he or she provides services to
the Company or an Affiliate at an annual rate that is less than 20% of the
services rendered, on average, during the immediately preceding three full
calendar years of employment (or the actual period of employment, if less than
three years).

2.36   Specified Date Account. A Specified Date Account means an Account
established pursuant to Section 4.4 that will be paid (or that will commence to
be paid) at a future date as specified in the Participant’s Deferral Election.
Unless otherwise determined by the Plan Administrator, a Participant may
maintain no more than five Specified Date Accounts. A Specified Date Account may
be identified in enrollment materials as an “In-Service Account”.   2.37  
Specified Employee. Specified Employee means a “key employee” (as defined in
Code Section 416(i) without regard to Code Section 416(i)(5)), at any time
during the 12-month period ending on a Specified Employee identification date,
of the Company or an Affiliate any stock of which is actively traded on an
established securities market or otherwise, or as defined in Treas.
Regulation 1.409A-1(i).       The Plan Administrator will identify Specified
Employees. The determination of which Employees are Specified Employees will be
determined as of the 12-month period ending each December 31, and will become
effective on and after the following April 1.   2.38   Substantial Risk of
Forfeiture. Substantial Risk of Forfeiture shall have the meaning specified in
Treas. Reg. Section 1.409A-1(d).   2.39   Termination Benefit. Termination
Benefit means a payment from a Participant’s Retirement/Termination Account due
to such Participant’s Separation from Service other than Retirement or death.
Payment of a Termination Benefit will be paid as provided in Section 8.1(b).  
2.40   Unforeseeable Emergency. An Unforeseeable Emergency is a severe financial
hardship of the Participant or Beneficiary resulting from an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code section 152,
without regard to Code Section 152 (b)(1), (b)(2) and (d)(1)(B)); loss of the
Participant’s or Beneficiary’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of a natural disaster); or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant or Beneficiary. For example, the imminent foreclosure of or
eviction from the Participant’s or Beneficiary’s primary residence may
constitute an Unforeseeable Emergency. In addition, the need to pay for medical
expenses, including non-refundable deductibles, as well as for the costs of
prescription drug medication, may constitute an Unforeseeable Emergency.
Finally, the need to pay for the funeral expenses of a spouse or a dependent (as
defined in Code section 152, without regard to Code Section 152 (b)(1), (b)(2)
and (d)(1)(B)) may also constitute an Unforeseeable Emergency. Except as
otherwise provided in this section, the purchase of a home and the

Page 7 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

    payment of college tuition are not Unforeseeable Emergencies. Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting a
distribution under section 8.5 of the Plan is to be determined by the Plan
Administrator based on the relevant facts and circumstances of each case, but,
in any case, a distribution on account of Unforeseeable Emergency may not be
made to the extent that such emergency is or may be reimbursed through insurance
or otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of Deferrals under this Plan.

2.41   Valuation Date. Valuation Date shall mean each Business Day.   2.42  
Year of Service. A Year of Service shall mean each 12-month period of continuous
service with the Company.

Article III
Eligibility and Participation

3.1   Eligibility and Participation. An Eligible Employee becomes eligible to
file a Deferral Election upon receipt of notification of eligibility from the
Plan Administrator. Such Eligible Employee becomes a Participant upon the
earlier to occur of (i) a credit of Company Contributions under Article VI or
(ii) filing his or her initial Deferral Election in accordance with Article IV.
  3.2   Duration. A Participant shall be eligible to defer Compensation and
receive allocations of Company Contributions, subject to the terms of the Plan,
for as long as such Participant is an Eligible Employee. A Participant who is no
longer an Eligible Employee but continues to be employed by the Company may not
defer Compensation under the Plan but may otherwise exercise all of the rights
of a Participant under the Plan with respect to his or her Account(s). On and
after a Separation from Service, a Participant shall remain a Participant as
long as his or her Account Balance is greater than zero and during such time may
continue to make allocation elections as provided in Section 7.2. An individual
shall cease being a Participant in the Plan when all benefits under the Plan to
which he or she is entitled have been paid.   3.3   Revocation of Future
Participation. Notwithstanding the provisions of Section 3.2, the Committee may,
in its discretion, revoke a Participant’s eligibility to make future Deferrals
under this Plan. Such revocation will not affect in any manner a Participant’s
Account Balance or other terms of this Plan.

Article IV
Deferral Elections

4.1   Deferral Elections, Generally.

Page 8 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan



  (a)   An Eligible Employee shall submit a Deferral Election during the
enrollment periods established by the Plan Administrator and in the manner
specified by the Plan Administrator, but in any event, in accordance with
Section 4.2. A Deferral Election that is not timely filed with respect to a
service period or component of Compensation shall be considered void and shall
have no effect with respect to such service period or Compensation.     (b)  
Each Deferral Election will specify the amount of Deferrals and the allocation
of Deferrals to the Participant’s Accounts. A Participant may specify in his or
her initial Deferral Election the Payment Schedule for the
Retirement/Termination Account. A Participant may specify in the Deferral
Election that establishes a Specified Date Account the Payment Schedule for such
Account in the manner set forth in Section 4.4. If the time and form is not
specified in a Deferral Election, the time and form of payment shall be the time
and form specified in Section 2.27.

4.2   Timing Requirements for Deferral Elections.

  (a)   First Year of Eligibility. Upon notification of his or her eligible
status under Section 3.1, and subject to this paragraph (a), an Eligible
Employee has up to 30 days to submit a Deferral Election with respect to
Compensation paid for services to be performed after the election during such
year. The Deferral Election described in this paragraph becomes irrevocable on
the first day following such 30th day. An Eligible Employee may file a Deferral
Election under this Section 4.2(a) only if he or she does not participate in any
other “account balance plan” as defined in Treas. Reg.
Section 1.409A-1(c)(2)(i)(A) maintained by the Company or an Affiliate, other
than as permitted in Treas. Reg. Section 1.409A-1(c)(2)(ii).         A Deferral
Election filed under this Section 4.2(a) applies to Compensation paid for
services to be performed after the deferral Election is made. For Compensation
that is earned based upon a specified performance period (e.g. over a calendar
year or fiscal year), where a Deferral Election is made in the first year of
eligibility but after the beginning of the service period, unless the
Compensation may be timely deferred under this Section 4.2(c), (e), or (g), the
election will be deemed to apply to Compensation paid for services performed
subsequent to the election if the election applies to the portion of the
Compensation equal to the total amount of the Compensation for the service
period multiplied by the ratio of the number of days remaining in the
performance period after the Deferral Election becomes irrevocable over the
total number of days in the performance period.     (b)   Prior Year Deferrals.
Participants may defer Compensation by filing a Deferral Election no later than
December 31 of the year prior to the year in which such Compensation is earned.
A Deferral Election described in this paragraph shall become irrevocable with
respect to such Compensation as of January 1 of the year

Page 9 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

      in which such Compensation is earned.

  (c)   Performance-Based Compensation. A Deferral Election may be filed with
respect to Performance-Based Compensation, provided that:

  (i)   the Participant performs services continuously from a date no later than
the date upon which the performance criteria for such Performance-Based
Compensation are established through a date no earlier than the date upon which
the Participant submits a Deferral Election;     (ii)   the Deferral Election is
submitted no later than the date that is six months before the end of the
performance period during which such Performance-Based Compensation is earned;
and     (iii)   in no event may an election to defer Performance-Based
Compensation be made after such Performance-Based Compensation has become
substantially certain to be paid or readily ascertainable.

      A Deferral Election becomes irrevocable with respect to Performance-Based
Compensation as of the day immediately following the date described in paragraph
(c)(ii).     (d)   Commissions. For purposes of determining Compensation that
may be deferred under Sections 4.2(a) or (b), commissions are considered to be
earned in the year a customer remits payment to the Company or an Affiliate.    
(e)   Deferral Election with Respect to Fiscal Year Compensation. A Participant
may defer Fiscal Year Compensation by filing a Deferral Election prior to the
first day of the fiscal year or years in which such Fiscal Year Compensation is
earned. The Deferral Election described in this paragraph becomes irrevocable on
the first day of the fiscal year or years to which it applies.     (f)  
Short-Term Deferrals. Compensation that meets the definition of a “short-term
deferral” described in Treas. Reg. Section 1.409A-1(b)(4) may be deferred under
a Deferral Election filed not later than twelve months prior to the date on
which the Substantial Risk of Forfeiture lapses. The Payment Schedule for such
Deferral must specify a commencement date no earlier than five years after the
forfeiture restriction lapses.     (g)   Deferral Election With Respect to
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least twelve months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least twelve months in advance of the earliest

Page 10 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

      date at which the forfeiture condition could lapse. The Deferral Election
described in this paragraph becomes irrevocable after such 30th day.

4.3   “Evergreen” Deferral Elections. The Plan Administrator, in its discretion,
may provide in the Deferral Election that such Deferral Election will continue
in effect for each subsequent year or performance period. Such “evergreen”
Deferral Elections will become effective with respect to an item of Compensation
on the date such election becomes irrevocable under Section 4.2. An evergreen
Deferral Election may be terminated or modified prospectively with respect to
Compensation for which such election remains revocable under Section 4.2. A
Participant whose Deferral Election is suspended due to an Unforeseeable
Emergency will be required to file a new Deferral Election under this Article IV
in order to continue making Deferrals under the Plan.   4.4   Specified Date
Elections. A Participant’s Deferral Election may establish a Specified Date
Account by specifying the Payment Schedule for Deferrals and Earnings credited
to such Account.

  (a)   Allocation of Deferrals. A Deferral Election may allocate Deferrals to
one or more Specified Date Accounts. The Plan Administrator may, in its
discretion, establish a minimum deferral period (for example, the third Plan
Year following the year Compensation subject to the Deferral Election is
earned).     (b)   Effect of Earlier Separation from Service, Death, Disability.
In the event of a Separation from Service, death, or Disability, the unpaid
balance of a Specified Date Account will be paid in accordance with the Payment
Schedule for the earlier event. Notwithstanding the foregoing, the Plan
Administrator may allow a Participant to elect not to receive payment upon
Separation from Service, but to receive the Specified Date Accounts as of the
specified date. Such election must be made (i) on the Deferral Election form
that establishes a Specified Date Account or (ii) in a subsequent election under
Article V. Such election, once made, is irrevocable as to such Account.

4.5   Deductions from Pay. The Plan Administrator has the authority to determine
the payroll practices under which any component of Compensation subject to a
Deferral Election will be deducted from a Participant’s Compensation.

Article V
Modifications to Payment Schedules

5.1   Participant’s Right to Modify. Subject to Section 5.2, a Participant may
modify the Payment Schedule with respect to an Account, provided such
modification complies with the requirements of Sections 5.1(a) and (b).

  (a)   Time of Election. The date on which a modification election is submitted
to the Plan Administrator must be at least twelve months prior to the date on
which

Page 11 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

      payment commences under the Payment Schedule in effect prior to
modification, and the date payments commence under the modified Payment Schedule
must occur no earlier than five years after the date payment would have
commenced under the Payment Schedule in effect prior to the effective date of
the modification election. Under no circumstances may a modification election
result in an acceleration of payments in violation of Code Section 409A.

  (b)   Effective Date. A modification election described in Section 5.1(a) is
irrevocable upon receipt by the Plan Administrator and becomes effective on the
date that is twelve months after the date the modification is filed with the
Plan Administrator     (c)   Effect on Accounts. An election to modify a Payment
Schedule is specific to the Specified Date or Retirement/Termination Account to
which it applies, and shall not be construed to affect the Payment Schedules of
any other Accounts.     (d)   Effect of Modification Election Upon Death or
Disability. A modification to the form of payment from any Account that would
also change the form of payment upon the Participant’s death or Disability will
be effective at the time specified in Section 5.1(b) above. Payment will be made
in accordance with Section 2.27, without regard to the five-year requirement
specified in Section 5.1(a).

5.2   Modifications Authorized Under Notice 2007-86. Notwithstanding any
provision of this Plan to the contrary, during calendar year 2008, a Participant
may modify a Payment Schedule of any Account without regard to the requirements
of Section 5.1(a) and (b); provided, however, that any modification election
purporting to modify an Account with a Payment Schedule commencing during 2008
or which would cause the commencement date of the Payment Schedule for an
Account to be accelerated into 2008 shall be null and void to the extent such
election is inconsistent with the requirements of Code Section 409A and
regulations. The Plan Administrator has the authority to prescribe the time and
manner under which such modifications may be made; provided, however, the
modifications permitted under this Section 5.3 must be consummated on or before
December 31. 2008.

Article VI
Company Contributions

6.1   Discretionary Company Contributions. The Company may, from time to time in
its sole and absolute discretion, credit Company Contributions to any
Participant in any amount determined by the Company. Such contributions will be
credited to a Participant’s Retirement/Termination Account.   6.2   Vesting.
Company Contributions described in Section 6.1, above, and the Earnings thereon,
shall vest in accordance with the vesting schedule(s) established by the
Committee at the time that the Company Contribution is made. All Company
Contributions shall become 100% vested upon the occurrence of the earliest of:
(i) the

Page 12 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

    death of the Participant; (ii) the Disability of the Participant,
(iii) Retirement of the Participant, or (iv) a Change in Control. The Company
may, at any time, in its sole discretion, increase a Participant’s vested
interest in a Company Contribution. The portion of a Participant’s Accounts that
remains unvested upon his or her Separation from Service after the application
of the terms of this Section 6.2 shall be forfeited.

Article VII
Valuation of Account Balances; Investments

7.1   Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the Deferral
Election. Company Contributions shall be credited in accordance with the
provisions of Article VI, as determined by the Plan Administrator. Valuation of
Accounts shall be performed under procedures approved by the Plan Administrator.
  7.2   Earnings Credit. Each Account will be credited with Earnings on each
Business Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Plan Administrator, in accordance
with the provisions of this Section 7.2 (“investment allocation”).

  (a)   Investment Options. Investment options will consist of actual
investments, which may include stocks, bonds, mutual fund shares, Company Stock
and other investments. The Committee, in its sole discretion, shall be permitted
to add or remove investment funds from the Plan menu from time to time provided
that any such additions or removals of investment funds shall not be effective
with respect to any period prior to the effective date of such change.     (b)  
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Company or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account Balances.         A Participant’s
Deferral Election shall specify the investment allocation for Deferrals.
Deferrals may be allocated among the investment options in increments of 1%. The
Participant’s investment allocation will become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Plan Administrator, the next Business Day. The investment allocation
specified in such Deferral Election will remain in effect until the Participant
modifies the investment allocation in accordance with procedures adopted by the
Plan Administrator.

Page 13 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan



      Participants also may re-allocate current Account Balances among the
investment options in increments of 1% by filing a new investment allocation at
the time and in the form specified by the Plan Administrator. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Plan
Administrator, the next Business Day. The investment allocation shall apply
prospectively to the Account or Accounts identified in the allocation.     (c)  
Unallocated Deferrals and Accounts. If any portion of a Deferral or Account
Balance has not been allocated to an investment option, such portion shall be
invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Committee.     (d)   Company
Stock. The Committee may include Company Stock as one of the investment options
described in Section 7.2(a). The Committee may, in its sole discretion, limit
the investment allocation of Company Contributions to Company Stock. The
Committee may also require Deferrals consisting of equity-based Compensation be
allocated to Company Stock.

  (1)   Diversification. A Participant may not re-allocate an investment in
Company Stock into another investment option. The portion of an Account that is
invested in Company Stock will be paid under Article VIII in the form of whole
shares of Company Stock.     (2)   Effect on Installment Payments. If an Account
is to be paid in installments, the Plan Administrator will determine the portion
of each payment that will be paid in the form of Company Stock.     (3)  
Dividend Equivalents. Dividend equivalents with respect to Company Stock will be
credited to the applicable Accounts in the form of additional shares or units of
Company Stock.

Article VIII
Distribution and Withdrawals

8.1   Separation Payments. Payments will be made to a Participant upon a
Separation from Service as follows:

  (a)   Retirement Benefit. A Retirement Benefit will be paid to Participants
who incur a Separation from Service that qualifies as a Retirement. The amount
of the Retirement Benefit payment will be based on the vested
Retirement/Termination Account Balance and will be paid in accordance with the
Payment Schedule in effect for such benefit and the provisions of Section 8.7.

Page 14 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan



  (b)   Termination Benefit. In the event that a Participant experiences a
Separation from Service that does not qualify as a Retirement, the Termination
Benefit will be paid to such Participant. The amount of the Termination Benefit
will be based on the vested Retirement/Termination Account Balance and will be
paid in accordance with the Payment Schedule in effect for the Termination
Benefit and the provisions of Section 8.7.     (c)   Specified Employees. If,
upon a Participant’s Separation from Service, the Participant is then a
“specified employee” (as defined in Code Section 409A), then to the extent
necessary to comply with Code Section 409A and avoid the imposition of taxes
under Code Section 409A, the commencement date of a Payment Schedule shall be
delayed until the earlier of (i) ten (10) days after the Plan Administrator
receives notification of the Participant’s death or (ii) the first business day
of the seventh month following the Participant’s Separation from Service. Any
such delayed payment(s) shall be made without interest. Any subsequent
installment payment s shall be paid on the dates(s) specified in the
Participant’s Payment Schedule.

8.2   Specified Date Accounts. Subject to Section 4.4(b), the vested Account
Balance of each Specified Date Account will be paid in accordance with the
Payment Schedule in effect for such Account and the provisions of Section 8.7.  
8.3   Disability Benefit. Upon the Plan Administrator’s determination that a
Participant is Disabled, the Company shall pay all unpaid Account Balances as a
Disability Benefit in accordance with the Disability Benefit Payment Schedule
and the provisions of Section 8.7.   8.4   Death Benefit. In the event of the
Participant’s death prior to receiving all payments from his or her Accounts,
the Participant’s remaining Account Balances will be paid to the Participant’s
Beneficiaries in accordance with the Death Benefit Payment Schedule and the
provisions of Section 8.7.   8.5   Unforeseeable Emergency. A Participant may
submit a written request to the Plan Administrator to receive a distribution
from his or her vested Account Balance(s) if the Participant experiences an
Unforeseeable Emergency. Distributions of amounts in the event of an
Unforeseeable Emergency are limited to the extent reasonably needed to satisfy
the emergency need which cannot be met from other sources. The amount of such
distribution shall be subtracted first from the vested portion of the
Participant’s Retirement/Termination Account until depleted and then from the
vested Specified Date Accounts, beginning with the Specified Date Account with
the latest payment commencement date. For purposes of the preceding sentence,
any minimum deferral requirement specified in the Plan or Section 5.1 shall not
apply.   8.6   Change in Control. A Participant who incurs a Separation from
Service within twenty four (24) months following the date of a Change in Control
shall receive payment of his or her vested Accounts in a single lump sum.
Payment will be made as of the later of the

Page 15 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

    date specified for a Termination Benefit under Section 2.27 or the date
applicable to Specified Employees under Section 8.1(c).

8.7   Valuation and Payment. Payment amounts will be based on the valuation of
the applicable Account Balance as of the Valuation Date specified by the Plan
Administrator in its discretion.       Payment is treated as made upon the
payment commencement date under the applicable Payment Schedule if the payment
is made on or after such date in the same calendar year or, if later, by the
15th day of the third calendar month following the date specified under the
arrangement. If a calculation of the amount of the payment is not
administratively practical due to events beyond the control of the Participant,
a Beneficiary or the Participant’s estate, the payment will be treated as made
upon the date specified under the Payment Schedule if the payment is made during
the first calendar year in which the payment becomes administratively
practicable.   8.8   Installments; Declining Balance Calculation. If a Payment
Schedule specifies installment payments, annual payments will be made beginning
as of the payment commencement date for such installments and shall continue on
each anniversary thereof until the number of installment payments specified in
the Payment Schedule has been paid. The amount of each installment payment shall
be determined by dividing (a) by (b):

  (a)   equals the Account Balance as of the Valuation Date and
    (b)   equals the remaining number of installment payments.

8.9   “De Minimis Account” Balance. Any provision in this Plan to the contrary
notwithstanding, payment to a Participant or Beneficiary will be made in a
single lump sum, provided (i) the payment results in the termination and
liquidation of the entirety of the Participant’s interest under the Plan,
including all similar arrangements, methods, programs or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan under Treas. Reg. Section
1.409A-1(c)(2), and (ii) the payment is not greater than the applicable dollar
amount under Code Section 402(g)(1)(B).   8.10   Domestic Relations Order.
Notwithstanding any benefit, Payment Schedule or other provision of this Plan
regarding the time and form of payment, the Plan Administrator may pay all or a
portion of a Participant’s Accounts to an “alternate payee” as specified under
the terms of a domestic relations order (defined in Code Section 414(p)(1)(B)).
If a time or form of payment is not specified in such order, payment will be
made to such alternate payee(s) in a single lump sum as soon as is
administratively practical following the Plan Administrator’s determination that
the order meets the requirements of this Section 8.10.   8.11   Payments to
Avoid Nonallocation Year Under Section 409(p). Notwithstanding any benefit,
Payment Schedule or other provision of this Plan regarding the time and form of
payment, payment will be made to prevent the occurrence of a nonallocation year
(within

Page 16 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

    the meaning of Section 409(p)(3) of the Code in the plan year of an employee
stock ownership plan next following the current plan year, provided that the
amount paid may not exceed 125 percent of the minimum amount of payment
necessary to avoid the occurrence of a nonallocation year).

8.12   Payment of Employment Taxes. The Plan Administrator may permit payment of
(i) Federal Insurance Contributions Act (FICA) tax imposed on Deferrals and
Company Contributions (ii) any related federal, state, local and foreign tax law
withholding obligations arising in connection with payment of the FICA Amount
(as defined under Treasury regulations), and (iii) to pay the additional income
tax at the source on wages attributable to the pyramiding of wages and taxes as
a result of payments under (i) and (ii). The total amount of the payment under
this Section shall not exceed the FICA Amount and the income tax withholding
related to the FICA Amount.   8.13   Conflicts of Interest. The Plan
Administrator may permit such acceleration of the time or schedule of a payment
under the Plan, or a payment may be made under the Plan (i) to the extent
necessary for any Federal officer or employee in the executive branch to comply
with an ethics agreement with the Federal government, or (ii) to the extent
necessary to avoid the violation of an applicable Federal, state, local or
foreign ethics law or conflicts of interest law (including where such payment is
reasonably necessary to permit the service provider to participate in activities
in the normal course of his or her position in which the service provider would
otherwise not be able to participate under an applicable rule).   8.14  
Permissible Payment Delays. The Company will delay any payment to a Participant
upon the Company’s reasonable anticipation of one or more of the following:

  (a)   The Company’s income tax deduction with respect to such payment would be
limited or eliminated by application of Code Section 162(m); provided that such
payment will be made either at the earliest date on which the Company reasonably
anticipates that the deduction will not be so limited or eliminated or the
calendar year in which the Participant incurs a Separation from Service; or    
(b)   Making such payment would violate federal securities laws or other
applicable law; provided that payment will be made at the earliest date which
the Company anticipates that the making of the payment will not cause such
violation, and subject to such other requirements as are specified under Code
Section 409A.

Article IX
Administration

9.1   Plan Administration. This Plan shall be administered by the Plan
Administrator which shall have discretionary authority to make, amend, interpret
and enforce all appropriate rules and regulations for the administration of this
Plan and to utilize its discretion to decide or resolve any and all questions,
including but not limited to eligibility for benefits

Page 17 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

    and interpretations of this Plan and its terms, as may arise in connection
with the Plan. Claims for benefits shall be filed with the Plan Administrator
and resolved in accordance with the claims procedures in Article XII.

9.2   Administration Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Plan Administrator. The individual who was the Chief
Executive Officer of the Company (or if such person is unable or unwilling to
act, the next highest ranking officer) prior to the Change in Control shall have
the authority (but shall not be obligated) to appoint an independent third party
to act as the Plan Administrator in lieu of the Committee.       Upon such
Change in Control, the Company may not remove the Plan Administrator, unless
2/3rds of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the removal and
replacement Plan Administrator. Notwithstanding the foregoing, neither the
Committee members nor the officer described above shall have authority to direct
investment of trust assets under any rabbi trust described in Section 11.2.    
  The Company shall, with respect to the Plan Administrator identified under
this Section, (i) pay all reasonable expenses and fees of the Plan
Administrator, (ii) indemnify the Plan Administrator (including individual
Committee members) against any costs, expenses and liabilities including,
without limitation, attorneys’ fees and expenses arising in connection with the
performance of the Plan Administrator hereunder, except with respect to matters
resulting from the Plan Administrator’s gross negligence or willful misconduct
and (iii) supply full and timely information to the Plan Administrator on all
matters related to the Plan, any rabbi trust, Participants, Beneficiaries and
Accounts as the Plan Administrator may reasonably require.   9.3   Withholding.
The Company shall have the right to withhold from any payment due under the Plan
(or any amount deferred into the Plan) any taxes required by law to be withheld
in respect of such payment (or Deferral).   9.4   Indemnification. The Company
shall indemnify and hold harmless each employee, officer, director, agent or
organization, to whom or to which it delegated duties, responsibilities, and
authority under the Plan or otherwise with respect to administration of the
Plan, including, without limitation, the Plan Administrator, the Committee and
their agents, against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or it (including but not
limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Company. Notwithstanding the foregoing, the Company
shall not indemnify any person or organization if his or its actions or failure
to act are due to gross negligence or willful misconduct or for any such amount
incurred through any settlement or compromise of any action unless the Company
consents in writing to such settlement or compromise.

Page 18 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan



9.5   Delegation of Authority. In the administration of this Plan, the Plan
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who shall be legal counsel to the Company.   9.6   Binding
Decisions or Actions. The decision or action of the Plan Administrator in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

Article X
Amendment and Termination

10.1   Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Section 10.1.

  (a)   Amendments. The Company, by action taken by its Board of Directors, may
amend or restate the Plan at any time, provided that any such amendment or
restatement shall not reduce the vested Account Balances of any Participant
accrued as of the date of any such amendment or restatement (as if the
Participant had incurred a voluntary Separation from Service on such date) or
reduce any rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant. The Board of Directors may delegate to
the Plan Administrator the authority to amend the Plan without the consent of
the Board of Directors for the purpose of (i) conforming the Plan to the
requirements of law, (ii) to facilitate administration, (iii) to clarify
provisions based on the Plan Administrator’s interpretation of the document and
(iv) to make such other amendments as the Board of Directors may authorize.    
(b)   Termination. The Company, by action taken by its Board of Directors , may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time under the following conditions:

  (1)   Company’s Discretion. The Company may terminate the Plan in its
discretion, provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company; (ii) the Company
terminates and liquidates all agreements, methods, programs and other
arrangements sponsored by the Company that would be aggregated with any
terminated and liquidated agreements, methods, programs and other arrangements
under Treas. Reg. Section 1.409A-1(c) if the same Participant had deferrals of
compensation under all of the agreements, methods, programs and other
arrangements that are terminated and liquidated; (iii) no payments in
liquidation of the Plan are

Page 19 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

      made within 12 months of the date the Company takes all necessary action
to irrevocably terminate and liquidate the Plan other than payments that would
be payable under the terms of the Plan if the action to terminate and liquidate
the Plan had not occurred; (iv) all payments are made within 24 months of the
date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan; and (v) the Company does not adopt a new plan that would be
aggregated with any terminated and liquidated plan under Treas. Reg. Section
l.409A-1(c) if the same Participant participated in both plans, at any time
within three (3) years following the date the Company takes all necessary action
to irrevocably terminate and liquidate the Plan.

  (2)   Change in Control. The Company may terminate the Plan within the thirty
(30) days preceding or the twelve months following a Change in Control (as
defined in Treas. Reg. Section 1.409A-3(i)(5)). For purposes of this paragraph,
a Change in Control shall be defined as provided in Treas. Reg.
Section 1.409A-3(i)(5). The Plan is considered terminated under this paragraph
only if all substantially similar arrangements are terminated, and all
participants under such arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve months of
the termination of such arrangements.     (3)   Dissolution; Bankruptcy Court
Order. The Company may terminate the Plan within 12 months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the vested
Account Balances are included in Participants’ gross incomes in the latest of
(i) the calendar year in which the Plan terminates; (ii) the calendar year in
which the amount is no longer subject to a substantial risk of forfeiture, or
(iii) the first calendar year in which the payment is administratively
practicable.

10.2   Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Plan Administrator,
pursuant to its authority to interpret the Plan, may sever from the Plan or any
Deferral Election any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A. If, after application of the
preceding sentence, the Plan Administrator determines that a Participant’s
Accounts are taxable or if such Participant receives a notice of deficiency from
the Internal Revenue Service due to a violation of Code Section 409A, such
Participant will receive payment from his or her Accounts in a single lump sum.
The amount of the payment shall not exceed the lesser of (i) the Participant’s
Account Balance or (ii) an amount equal to the amount of income included in
taxable income as a result of such violation. Payment under this Section 10.2
shall be applied against the Participant’s Accounts and shall constitute
fulfillment of the Company’s payment obligation to such Participant under the
Plan to the extent of any such payments.

Page 20 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan



Article XI
Informal Funding

11.1   General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Company, an Affiliate, or a trust
described in Section 11.2. No Participant, spouse or Beneficiary shall have any
right, title or interest whatever in assets of the Company or an Affiliate.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company or its Affiliates and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
from the Company hereunder, such rights are no greater than the right of an
unsecured general creditor of the Company.   11.2   Rabbi Trust. The Company or
an Affiliate may, at its sole discretion, establish a grantor trust, commonly
known as a rabbi trust, as a vehicle for accumulating assets to pay benefits
under the Plan. Payments under the Plan may be paid from the general assets of
the Company or from the assets of any such rabbi trust. Payment from any such
source shall reduce the Company’s obligation to the Participant or Beneficiary
under the Plan.       If a rabbi trust is in existence upon the occurrence of a
“change in control”, as defined in such trust, the Company shall, upon such
change in control, and on each anniversary of the change in control, contribute
in cash or liquid securities such amounts as are necessary so that the value of
rabbi trust assets immediately after making the contributions equals or exceeds
125 percent of the total value of all Account Balances.

Article XII
Claims

12.1   Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Plan Administrator which shall make
all determinations concerning such claim. Any claim filed with the Plan
Administrator and any decision by the Plan Administrator denying such claim
shall be in writing and shall be delivered to the Participant or Beneficiary
filing the claim (the “Claimant”).   12.2   In General. Notice of a denial of
benefits (other than Disability benefits) will be provided within ninety
(90) days of the Plan Administrator’s receipt of the Claimant’s claim for
benefits. If the Plan Administrator determines that it needs additional time to
review the claim, the Plan Administrator will provide the Claimant with a notice
of the extension before the end of the initial ninety (90) day period. The
extension will not be more than ninety (90) days from the end of the initial
ninety (90) day period and the notice of extension will explain the special
circumstances that require the extension and the date by which the Plan
Administrator expects to make a decision.

Page 21 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan



12.3   Disability Benefits. Notice of denial of Disability benefits will be
provided within forty-five (45) days of the Plan Administrator’s receipt of the
Claimant’s claim for Disability benefits. If the Plan Administrator determines
that it needs additional time to review the Disability claim, the Plan
Administrator will provide the Claimant with a notice of the extension before
the end of the initial forty-five (45) day period. If the Plan Administrator
determines that a decision cannot be made within the first extension period due
to matters beyond the control of the Plan Administrator, the time period for
making a determination may be further extended for an additional thirty
(30) days. If such an additional extension is necessary, the Plan Administrator
shall notify the Claimant prior to the expiration of the initial thirty (30) day
extension. Any notice of extension shall indicate the circumstances
necessitating the extension of time, the date by which the Plan Administrator
expects to furnish a notice of decision, the specific standards on which such
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim and any additional information needed to resolve those issues. A
Claimant will be provided a minimum of forty-five (45) days to submit any
necessary additional information to the Plan Administrator. In the event that a
thirty (30) day extension is necessary due to a Claimant’s failure to submit
information necessary to decide a claim, the period for furnishing a notice of
decision shall be tolled from the date on which the notice of the extension is
sent to the Claimant until the earlier of the date the Claimant responds to the
request for additional information or the response deadline.   12.4   Contents
of Notice. If a claim for benefits is completely or partially denied, notice of
such denial shall be in writing and shall set forth the reasons for denial in
plain language. The notice shall (i) cite the pertinent provisions of the Plan
document and (ii) explain, where appropriate, how the Claimant can perfect the
claim, including a description of any additional material or information
necessary to complete the claim and why such material or information is
necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review. In the case of a complete or
partial denial of a Disability benefit claim, the notice shall provide a
statement that the Plan Administrator will provide to the Claimant, upon request
and free of charge, a copy of any internal rule, guideline, protocol, or other
similar criterion that was relied upon in making the decision.   12.5   Appeal
of Denied Claims. A Claimant whose claim has been completely or partially denied
shall be entitled to appeal the claim denial by filing a written appeal with a
committee designated to hear such appeals (the “Appeals Committee”). A Claimant
who timely requests a review of the denied claim (or his or her authorized
representative) may review, upon request and free of charge, copies of all
documents, records and other information relevant to the denial and may submit
written comments, documents, records and other information relevant to the claim
to the Appeals Committee. All written comments, documents, records, and other
information shall be considered “relevant” if the information (i) was relied
upon in making a benefits determination,(ii) was submitted, considered or
generated in the course of making a benefits decision regardless of whether it
was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The

Page 22 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

    Appeals Committee may, in its sole discretion and if it deems appropriate or
necessary, decide to hold a hearing with respect to the claim appeal.

  (a)   In General. Appeal of a denied benefits claim (other than a Disability
benefits claim) must be filed in writing with the Appeals Committee no later
than sixty (60) days after receipt of the written notification of such claim
denial. The Appeals Committee shall make its decision regarding the merits of
the denied claim within sixty (60) days following receipt of the appeal (or
within one hundred and twenty (120) days after such receipt, in a case where
there are special circumstances requiring extension of time for reviewing the
appealed claim). If an extension of time for reviewing the appeal is required
because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension. The notice
will indicate the special circumstances requiring the extension of time and the
date by which the Appeals Committee expects to render the determination on
review. The review will take into account comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.     (b)   Disability Benefits. Appeal of a denied Disability
benefits claim must be filed in writing with the Committee no later than one
hundred eighty (180) days after receipt of the written notification of such
claim denial. The review shall be conducted by the Appeals Committee (exclusive
of the person who made the initial adverse decision or such person’s
subordinate). In reviewing the appeal, the Appeals Committee shall (i) not
afford deference to the initial denial of the claim, (ii) consult a medical
professional who has appropriate training and experience in the field of
medicine relating to the Claimant’s disability and who was neither consulted as
part of the initial denial nor is the subordinate of such individual and
(iii) identify the medical or vocational experts whose advice was obtained with
respect to the initial benefit denial, without regard to whether the advice was
relied upon in making the decision. The Appeals Committee shall make its
decision regarding the merits of the denied claim within forty-five (45) days
following receipt of the appeal (or within ninety (90) days after such receipt,
in a case where there are special circumstances requiring extension of time for
reviewing the appealed claim). If an extension of time for reviewing the appeal
is required because of special circumstances, written notice of the extension
shall be furnished to the Claimant prior to the commencement of the extension.
The notice will indicate the special circumstances requiring the extension of
time and the date by which the Appeals Committee expects to render the
determination on review. Following its review of any additional information
submitted by the Claimant, the Appeals Committee shall render a decision on its
review of the denied claim.     (c)   Contents of Notice. If a benefits claim is
completely or partially denied on review, notice of such denial shall be in
writing and shall set forth the reasons for denial in plain language.

Page 23 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan



  (1)   The decision on review shall set forth (i) the specific reason or
reasons for the denial, (ii) specific references to the pertinent Plan
provisions on which the denial is based, (iii) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, or other information relevant (as defined
above) to the Claimant’s claim, and (iv) a statement describing any voluntary
appeal procedures offered by the plan and a statement of the Claimant’s right to
bring an action under Section 502(a) of ERISA.     (2)   For the denial of a
Disability benefit, the notice will also include a statement that the Appeals
Committee will provide, upon request and free of charge, (i) any internal rule,
guideline, protocol or other similar criterion relied upon in making the
decision, (ii) any medical opinion relied upon to make the decision and
(iii) the required statement under Section 2560.503-1(j)(5)(iii) of the
Department of Labor regulations.

  (d)   Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.         The Appeals Committee shall have the
exclusive authority at the appeals stage to interpret the terms of the Plan and
resolve appeals under the Claims Procedure.         The Company shall, with
respect to the Plan Administrator identified under this Section, (i) pay all
reasonable expenses and fees of the Appeals Committee, (ii) indemnify the
Appeals Committee (including individual committee members) against any costs,
expenses and liabilities including, without limitation, attorneys’ fees and
expenses arising in connection with the performance of the Appeals Committee
hereunder, except with respect to matters resulting from the Appeals Committee’s
gross negligence or willful misconduct and (iii) supply full and timely
information to the Appeals Committee on all matters related to the Plan, any
rabbi trust, Participants, Beneficiaries and Accounts as the Appeals Committee
may reasonably require.

12.6   Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under such claims procedures.  
    If a Participant or Beneficiary prevails in a legal proceeding brought under
the Plan to enforce the rights of such Participant or any other similarly
situated Participant or

Page 24 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

    Beneficiary, in whole or in part, the Company shall reimburse such
Participant or Beneficiary for all legal costs, expenses, attorneys’ fees and
such other liabilities incurred as a result of such proceedings. If the legal
proceeding is brought in connection with a Change in Control, or a “change in
control” as defined in a rabbi trust described in Section 11.2, the Participant
or Beneficiary may file a claim directly with the trustee for reimbursement of
such costs, expenses and fees. For purposes of the preceding sentence, the
amount of the claim shall be treated as if it were an addition to the
Participant’s or Beneficiary’s Account Balance and will be included in
determining the Company’s trust funding obligation under Section 11.2.

12.7   Discretion of Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.   12.8   Arbitration.

  (a)   Prior to Change in Control. If, prior to a Change in Control, any claim
or controversy between the Company and a Participant or Beneficiary is not
resolved through the claims procedure set forth in Article XII, such claim shall
be submitted to and resolved exclusively by expedited binding arbitration by a
single arbitrator. Arbitration shall be conducted in accordance with the
following procedures:

  i.   The complaining party shall promptly send written notice to the other
party identifying the matter in dispute and the proposed remedy. Following the
giving of such notice, the parties shall meet and attempt in good faith to
resolve the matter. In the event the parties are unable to resolve the matter
within twenty one (21) days, the parties shall meet and attempt in good faith to
select a single arbitrator acceptable to both parties. If a single arbitrator is
not selected by mutual consent within ten (10) Business Days following the
giving of the written notice of dispute, an arbitrator shall be selected from a
list of nine persons each of whom shall be an attorney who is either engaged in
the active practice of law or recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main office of either JAMS, the
American Arbitration Associate (“AAA”) or the Federal Mediation and Conciliation
Service. If, within three Business Days of the parties’ receipt of such list,
the parties are unable to agree on an arbitrator from the list, then the parties
shall each strike names alternatively from the list, with the first to strike
being determined by the flip of a coin. After each party has had four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.

Page 25 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan



  ii.   Unless the parties agree otherwise, within sixty (60) days of the
selection of the arbitrator, a hearing shall be conducted before such arbitrator
at a time and a place agreed upon by the parties. In the event the parties are
unable to agree upon the time or place of the arbitration, the time and place
shall be designated by the arbitrator after consultation with the parties.
Within thirty (30) days of the conclusion of the arbitration hearing, the
arbitrator shall issue an award, accompanied by a written decision explaining
the basis for the arbitrator’s award.     iii.   In any arbitration hereunder,
the Company shall pay all administrative fees of the arbitration and all fees of
the arbitrator, except that the Participant or Beneficiary may, if he/she/it
wishes, pay up to one-half of those amounts. Each party shall pay its own
attorneys’ fees, costs, and expenses, unless the arbitrator orders otherwise.
The prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees. The arbitrator shall have no
authority to add to or to modify this Plan, shall apply all applicable law, and
shall have no lesser and no greater remedial authority than would a court of law
resolving the same claim or controversy. The arbitrator shall have no authority
to add to or to modify this Plan, shall apply all applicable law, and shall have
no lesser and no greater remedial authority than would a court of law resolving
the same claim or controversy. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that it would be entitled to summary judgment if the matter
had been pursued in court litigation.         The parties shall be entitled to
discovery as follows: Each party may take no more than three depositions.
Company may depose the Participant or Beneficiary plus two other witnesses, and
Participant or Beneficiary may depose the Company, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.     iv.   The decision of the arbitrator shall be
final, binding, and non-appealable, and may be enforced as a final judgment in
any court of competent jurisdiction.     v.   This arbitration provision of the
Plan shall extend to claims against any parent, subsidiary, or affiliate of each
party, and, when acting within such capacity, any officer, director,
shareholder, Participant, Beneficiary, or agent of any party, or of any of the
above, and shall apply as well to

Page 26 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

      claims arising out of state and federal statutes and local ordinances as
well as to claims arising under the common law or under this Plan.

  vi.   Notwithstanding the foregoing, and unless otherwise agreed between the
parties, either party may apply to a court for provisional relief, including a
temporary restraining order or preliminary injunction, on the ground that the
arbitration award to which the applicant may be entitled may be rendered
ineffectual without provisional relief.     vii.   Any arbitration hereunder
shall be conducted in accordance with the Federal Arbitration Act: provided,
however, that, in the event of any inconsistency between the rules and
procedures of the Act and the terms of this Plan, the terms of this Plan shall
prevail.     viii.   If any of the provisions of this Section 12.8 are
determined to be unlawful or otherwise unenforceable, in the whole part, such
determination shall not affect the validity of the remainder of this Section
12.8, and this Section 12.8 shall be reformed to the extent necessary to carry
out its provisions to the greatest extent possible and to insure that the
resolution of all conflicts between the parties, including those arising out of
statutory claims, shall be resolved by neutral, binding arbitration. If a court
should find that the provisions of this Section 12.8 are not absolutely binding,
then the parties intend any arbitration decision and award to be fully
admissible in evidence in any subsequent action, given great weight by any
finder of fact and treated as determinative to the maximum extent permitted by
law.     ix.   The parties do not agree to arbitrate any putative class action
or any other representative action. The parties agree to arbitrate only the
claims(s) of a single Participant or Beneficiary.

  (b)   Upon Change in Control. If, upon the occurrence of a Change in Control,
any dispute, controversy or claim arises between a Participant or Beneficiary
and the Company out of or relating to or concerning the provisions of the Plan,
such dispute, controversy or claim shall be finally settled by a court of
competent jurisdiction which, notwithstanding any other provision of the Plan,
shall apply a de novo standard of review to any determination made by the
Company, the Board or the Appeals Committee.

Article XIII
General Conditions

13.1   Anti-assignment Rule. No interest of any Participant, spouse or
Beneficiary under this Plan and no benefit payable hereunder shall be assigned
as security for a loan, and any such purported assignment shall be null, void
and of no effect, nor shall any such interest or any such benefit be subject in
any manner, either voluntarily or involuntarily, to

Page 27 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan

    anticipation, sale, transfer, assignment or encumbrance by or through any
Participant, spouse or Beneficiary.

13.2   No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company or any of its
subsidiaries or affiliated companies. The right and power of the Company to
dismiss or discharge an Employee is expressly reserved. Notwithstanding the
provisions of Section 10.2, the Company makes no representations or warranties
as to the tax consequences to a Participant or a Participant’s beneficiaries
resulting from a deferral of income pursuant to the Plan.   13.3   No Employment
Contract. Nothing contained herein shall be construed to constitute a contract
of employment between an Employee and the Company or any of its subsidiaries or
affiliated companies.   13.4   Notice. Any notice or filing required or
permitted to be delivered to the Plan Administrator under this Plan shall be
delivered in writing, in person, or through such electronic means as is
established by the Plan Administrator. Notice shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification. Written transmission
shall be sent by certified mail to:

Diodes Incorporated
Attn: Director of Human Resources
3050 East Hillcrest
Westlake Village, Ca 91362

    Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing or hand-delivered, or sent by
mail to the last known address of the Participant.   13.5   Headings. The
headings of Sections are included solely for convenience of reference, and if
there is any conflict between such headings and the text of this Plan, the text
shall control.   13.6   Invalid or Unenforceable Provisions. If any provision of
this Plan shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof and the Plan
Administrator may elect in its sole discretion to construe such invalid or
unenforceable provisions in a manner that conforms to applicable law or as if
such provisions, to the extent invalid or unenforceable, had not been included.
  13.7   Governing Law. To the extent not preempted by ERISA, the laws of the
State of California shall govern the construction and administration of the
Plan.

Page 28 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan



IN WITNESS WHEREOF, the undersigned executed this Plan as of the           th
day of                     , 2006 to be effective as of the Effective Date.
Diodes Incorporated

         
By:
    (Print Name)            
Its:
    (Title)  

            (Signature)  

Page 29 of 30



--------------------------------------------------------------------------------



 



Diodes Incorporated Deferred Compensation Plan
AMENDMENT
TO THE DIODES INCORPORATED
DEFERRED COMPENSATION PLAN
This Amendment to the Diodes Incorporated Deferred Compensation Plan (the
“Plan”) is adopted coincident with the adoption of the Plan. The purpose of the
Amendment is to permit Directors of the Company to defer compensation paid for
services as Directors.
The provisions of the Plan shall remain in effect, except as modified below with
respect to Deferrals by Directors. This Amendment shall not be construed as
modifying the Plan with respect to any other Participant, Beneficiary or
Eligible Employee as defined in the Plan document.

(1)   “Compensation” shall mean Directors’ fees, which may include annual fees,
meeting fees and such other Compensation as is paid to the Directors for
services performed in such capacity.   (2)   “Director” means a member of the
Board of Directors of the Company.   (3)   “Eligible Employee” shall mean a
Director of the Company’s Board of Directors.   (4)   “Separation Payments”
under the “Payment Schedule” definition shall mean (a) a single lump sum or
(b) substantially equal installment payments paid over a period of two (2) to
fifteen (15) years.   (5)   “Separation from Service” shall mean the first day
in which the Director is no longer performing services for the Company in the
capacity of a Director or other independent contractor, either due to
resignation or removal.   (6)   Section 3.1 is modified to read as follows: “A
Director becomes an Eligible Employee upon commencement of services as a
Director.”   (7)   Section 3.2 is modified to read as follows: “A Director shall
remain a Participant eligible to defer Compensation until such time as he or she
incurs a Separation from Service.”   (8)   Directors are eligible for benefits
described in Sections 8.1 (Separation from Service), 8.2 (Specified Date
Accounts), 8.4 (death) 8.6 (Change in Control) and 8.10 (Domestic Relations
Orders).

Except as modified above, the rights of Directors shall be the same as all other
Participants, except where the context would indicate otherwise.

Page 30 of 30